The offense is seduction, the punishment is two years in the penitentiary.
Appellant in his motion for a new trial asked the court to grant same on the ground that F. A. Glenn, one of the jurors in said cause, was neither a householder in the county nor a freeholder in the state. The bill of exceptions pertaining to this matter shows that counsel representing the defendant did not know that Mr. Glenn was not a householder or freeholder until after the trial of the case. The bill, however, also fails to show that any inquiry was made of Mr. Glenn on his voir dire examination by the appellant as to whether he was a householder in the county or a freeholder in the state. It is a well settled rule in this state that the discovery after verdict that a juror was not a householder or freeholder is not ground for new trial if no inquiry was made to ascertain that fact before accepting the juror. Randell v. State, 64 S.W. 256. It is also true that the rule is well established in this state that though a juror qualifies on his voir dire as a householder and defendant does not discover that he is neither a householder nor a freeholder until after the verdict, it is not ground for new trial in the absence of a showing of probable injury. Leeper et al. v. State, 29 Tex.Crim. App. 72;14 S.W. 398. Lane v. State, 29 Tex.Crim. App. 319, 15 S.W. 827. Mays v. State, 36 Tex.Crim. Rep., 37 S.W. 721. Martinez v. State, 57 S.W. 839. The foregoing rule applies in this case as there is not the slightest showing in this record of probable injury.
Appellant also complains at the court's action in refusing to permit him to prove by Mrs. John Oliver, the step-mother of the prosecuting witness, that a young half-sister of the prosecutrix lived in the home where the prosecutrix lived and that a short time before said alleged seduction the father of the prosecutrix upon learning that said half-sister had been lying out at night with men and promiscuously associating with men, had whipped said half-sister because of her said conduct. This testimony was properly excluded. While it is true that appellant was entitled to show that prosecutrix associated with lewd women, yet appellant was not within his rights in offering to *Page 106 
prove that the father of prosecutrix had whipped her half-sister because of her misconduct with men. This was not the proper method of showing that the half-sister of prosecutrix was of lewd and unchaste character. To have permitted this proof would not only have been admitting proof of specific acts but in addition thereto it would have been admitting proof of specific acts by hearsay and as an inference to be drawn by the conduct of the father of the prosecutrix.
Neither do we think the court in error in refusing to permit appellant to show that the father of prosecutrix had eight years before the alleged seduction been charged with the offense of rape upon a negro woman. The record discloses that prosecutrix is a young girl eighteen years of age and here it was not proper to attempt to impeach her reputation by proof of a charge against her father when she was a mere child of ten years of age.
We have carefully examined the statement of facts and conclude that the testimony is amply sufficient to corroborate the prosecutrix both as to the act of intercourse and as to the promise of marriage. Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.